DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 34-41 are pending in the application. Claims 34-39 are rejected. Claims 40 and 41 are objected. 
Information Disclosure Statements
	The information disclosure statements filed on December 19, 2019 and March 9, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rxlist (“Ammonul” 23 March 2016, https://www.rxlist.com/ammonul-drug.htm#description) in view of Maestri et al. (The New England Journal of Medicine, Vol. 335, No. 12, 1996, pages 855-859) and Marini et al. (Am J Clin Nutr 2011; 93:1248-54).
Rxlist discloses that AMMONUL (sodium phenylacetate and sodium benzoate) Injection 10% per 10% (a nitrogen binding agent), is a sterile, concentrated, aqueous solution of sodium phenylacetate and sodium benzoate and is intended for intravenous administration via a central line only after dilution. (See page 1). AMMONUL is used for the treatment of acute hyperammonemia and associated encephalopathy in patients with deficiencies in enzymes of the urea cycle and the dilution and dosage are determined by weight for neonates, infants and young child, and by body surface area for larger patients. (See page 2). 
Rxlist does not disclose the use of sodium phenylbutyrate or glycerol phenylbutyrate in AMMONUL, however. 
Marini et al. discloses that phenylbutyrate and its active metabolite phenylacetate have been used as an alternative route for nitrogen disposal in patients with urea cycle disorder. It is also disclosed that phenylbutyrate is converted to phenylacetate in vivo. (See page 1248). 

Since is it well-known in the art that phenylbutyrate or sodium phenylbutyrate can be used as a nitrogen-scavenging medication, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to modify the kit disclosed in Rxlist to comprise (a) a composition comprising sodium phenylbutyrate and (b) a composition comprising sodium benzoate in view of Marini et al. and Maestri et al. and to arrive at a kit of the claims with a reasonable expectation of success. The motivation would have been to make a kit for treating hyperammonemia which has optimal effects. Thus, a prima facie case of obviousness has been established. 
Claim Objections
	Claims 40 and 41 are objected to for depending on a previous rejected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626